EXHIBIT 10.20

THIRD AMENDMENT TO NOTE AND SECURITY AGREEMENT

THIS THIRD AMENDMENT (THE “THIRD AMENDMENT”) DATED MARCH 28, 2011 TO THE NOTE
AND SECURITY AGREEMENT (THE “AGREEMENT”) DATED AS OF SEPTEMBER 4, 2007 AMONG
SAFESTICH MEDICAL, INC., SAFESTITCH, LLC (COLLECTIVELY THE “BORROWER”) AND THE
UNDERSIGNED LENDERS (“LENDERS”).

RECITALS

WHEREAS, Borrower and Lenders (collectively, the “Parties”) are parties to the
Agreement which became effective on September 4, 2007; and

WHEREAS, the Borrowers and Lenders previously amended the Agreement to extend
the Maturity Date (as defined in the Agreement) from June 30, 2010 until
June 30, 2011, and

WHEREAS, the Borrowers and Lenders desire to again amend the Agreement to extend
the Maturity Date from June 30, 2011 until June 30, 2012.

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in the Agreement and this Third Amendment and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lenders agree as follows:

AMENDMENT

1. Extension of Maturity Date. Section 3 of the Agreement is hereby amended and
restated in its entirety as follows:

Payments of Obligations, including Principal and Interest. The principal amount
of the Loan evidenced hereby, together with any accrued and unpaid interest, and
any and all the Obligations, including unpaid costs, fees and expenses accrued,
such as Lender’s Expenses, shall be due and payable in full on June 30, 2012
(the “Maturity Date”).

2. Governing Law. This Third Amendment shall be governed by the laws of the
State of Florida without regard to its conflict of laws rules or principles.

3. Amendments. Except as expressly amended hereby, the Agreement shall remain
unmodified and in full force and effect.

4. Entire Agreement. This Third Amendment and the Agreement and any schedules or
exhibits attached to the Agreement constitute the entire agreement of the
Parties with respect to the subject matter hereof and supersede all prior
understandings and writings between the Parties relating thereto.

5. Interpretation. Any capitalized terms used in this Third Amendment but not
otherwise defined shall have the meaning provided in the Agreement.

Page 1 of 2

 

1



--------------------------------------------------------------------------------



 



6. Counterparts. This Third Amendment may be executed manually, electronically
in Adobe® PDF file format, or by facsimile by the Parties, in any number of
counterparts, each of which shall be considered one and the same amendment and
shall become effective when a counterpart hereof shall have been signed by each
of the Parties and delivered to the other Party.

IN WITNESS WHEREOF, the Parties hereto have caused this Third Amendment to be
executed in their names as of the date first written above.

         
SAFESTITCH MEDICAL, INC.
 
               
 
  By:/s/ James J. Martin  
 
   
 
  Name: James J. Martin
Title: Chief Financial Officer
 
                   
SAFESTITCH LLC
 
               
 
  By:/s/ James J. Martin  
 
   
 
  Name: James J. Martin
Title: Chief Financial Officer
THE FROST GROUP, LLC
 
 
               
By: /s/ Jane H. Hsiao  
 
 
 
Name: Jane H. Hsiao
Title: Member
 
 
               
JEFFREY G. SPRAGENS
 
 
               
By: /s/ Jeffrey Spragens
 

Page 2 of 2

 

2